DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following claimed features must be shown or the features canceled from the claims. No new matter should be entered.
The "sealing surface extend[ing] an entirety of an extension length of the body" of claim 12 is not shown.
The "pin extending at least partially into the piston bore" of claim 15 is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 5 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for laser cladding tungsten carbide with a hardness greater than 40 HRC, does not reasonably provide enablement for every conceivable material that has a hardness greater than 40 HRC.
This is a "scope of enablement" rejection per MPEP §2164.08:
All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled (first ¶ of §2164.08).
The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’" (second ¶ of §2164.08).
The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation (fourth ¶ of §2164.08).

In the instant case, independent claim 1 is entirely generic as to what the first or second material are, other than "different" than each other ("different" being used very broadly, given that they can both be tungsten carbide: claim 4). The second material is deposited "by laser cladding". Claim 5 states that the unnamed (in claims 1 & 5, at least), laser cladding deposited material "has a hardness that is greater than 40 HRC".
ad nauseam).
In other words, in Applicant's attempt to word the claims as broadly as possible, and to eschew specifics of the "materials" (except for an small section of dependent claims), Applicant has presented claims that are substantially broader than the enabled disclosure of the present specification. Can diamond with a hardness greater than 40 HRC be laid down by laser cladding? How about cubic boron nitride, osmium boride, or any other number of extremely hard materials? The claim encompasses these, but the specification does not enable it.
Put another way, the specification teaches a specific and relatively narrow collection of materials to select from. But this is conspicuously absent in the claims, which attempt to encompass areas well outside the enabling scope of the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 & 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 4 recites "the second material is different from the first material in at least one of chemical composition, particle size, particle hardness, particle density, particle shape, or particle size ratio". This is held as indefinite because it is unclear how or if it further limits parent claim 1, which already requires that the "second material is harder than the first". Claim 4 appears to encompass every possible way the second material could be different than the fist, thus making it unclear how it further limits the parent claims. What is allowed by claims 1 & 2 that is excluded by claim 4? If the first material is literally identical to the second material, they would logically have the same hardness, which is already excluded by claim 1.

Claim 15 recites "the piston bore". This phrase lacks proper antecedent basis in parent claim 13. Rather this feature is found in claim 14, which claim 15 does not depend from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,553,678 (Barr) in view of US 2015/0132539 (Bailey).
Independent claim 1: Barr discloses a piston for use in a downhole tool ("piston unit 76" - fig 10; "sliding piston 83" - fig 11; "sliding piston 92" - fig 12; "piston 101" - fig 13; similar structure for the other embodiments), comprising:
a body ("piston unit 76" clearly has a body; same for the other piston embodiments) formed of a first material (inherent), the body including a first end (either of the longitudinal ends of the piston), a second end (the other one of the two longitudinal ends), and a circumferential wall (clearly shown but not individually numbered); and
a sealing surface (Two unnumbered but clearly shown bands surround 76 in fig 10 and contact the surrounding "cylindrical insert" in fig 10. "Peripheral flanges 91" in fig 11. Leftmost "peripheral flange 100" in fig 12. 105 & 106 in fig 13. 110 in fig 14) formed of a material extending around the circumferential wall (Figs 10 & 11; leftmost "peripheral flange 100" in fig 12; figs 13 & 14).
Barr does not expressly disclose that these flanges are formed of a second material harder than the first material, and are formed by laser cladding. The examiner notes that for apparatus claims, a recitation of "formed by laser cladding" is a product-by-process limitation (MPEP §2113) and is interpreted as imparting a distinctive limiting structural "fingerprint" on the resultant structure, per the second paragraph of §2113, subsection I.
Bailey discloses the use of laser cladding ("Such hardbanding may be deposited by weld overlay, thermal spraying or laser/electron beam cladding" - ¶s 266 & 296. "For the method of making low friction coatings of the present invention […] pulsed laser deposition [may be chosen]" - ¶ 294) to produce an outer wear (abstract) for a variety of wellbore tools (including "valves, pistons cylinders, and bearings" - ¶s 19 &144 - as well as drill bits - ¶ 267) that aids both in reducing friction for relatively moveable parts (title) as well as acts as a sealing surface (¶s 35, 48, 167, 168, 198, 214, 230). This coating is also explicitly contemp[lated] for "reciprocating seal assemblies" which are "designed to maintain pressure isolation while two devices are displaced axially" (¶ 147) and as "coatings in dynamic metal-to-metal seals [to] enhance or replace elastomers in reciprocating and/or rotating seal assemblies" (¶ 238), which is commensurate with the piston of Barr (The piston 76 et al reciprocates but still isolates the fluid on either side of it). This surface is intentionally harder than the base material the cladding is deposited on (¶s 58, 198 & the entire concept of "hardfacing" / "hardbanding" - ¶s 10, 59, 60, 63).
Therefore it would have been obvious to form the flanges taught by Barr by of a harder material as taught by Bailey. These surfaces can be used to enhance or replace elastomers in dynamic seals (¶ 238) which the piston of Barr have (clearly shown in the detailed figures of the piston). This better protects downhole elements from wear due to friction, corrosion, erosion, and deposits resulting from sliding or rotating surface to surface contact (¶ 54).

Claim 5: The piston of claim 1, wherein the second material has a hardness that is greater than 40 HRC (¶ 60).

Claim 6: The piston of claim 1, wherein the sealing surface includes a plurality of layers of the second material (The piston in figure 10 of Barr has two flanges, which, as modified, would be constructed by the method of Baily, resulting in "a plurality of layers of the second material". The examiner also notes fig 3 of Baily).

Claim 7: The piston of claim 6, wherein the plurality of layers are longitudinally adjacent to one another (the flanges taught by Barr are adjacent to each other relative to the longitudinal axis of the piston 76. The examiner also notes fig 3 of Baily).

Claim 8: The piston of claim 1, wherein the sealing surface has a sealing surface diameter (diameter of the flanges on the piston taught by Barr, as cited for claim 1 above) and the body has a body diameter (diameter of the piston itself, as cited above), and the sealing surface diameter is larger than the body diameter (ibid; figs 10-13).

Claim 9: Barr further discloses that the second end includes a contact surface ("force-applying assembly" - col 7:31-35; "means for applying a lateral force" - col 7:36-43) but does not expressly disclose that the contact surface also contains the second material. However Baily expressly teaches the coating as being used for bearing surfaces that directly contact the wellbore walls to reduce friction (¶s 2, 3, & 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the laser cladding material taught by Baily to coat the outer contact surface of the piston taught by Barr. This better protects downhole elements from wear due to friction, corrosion, erosion, and deposits resulting from sliding or rotating surface to surface contact (¶ 54).

Independent claim 10: Barr discloses a downhole piston assembly, comprising:
a piston ("piston unit 76" - fig 10; "sliding piston 83" - fig 11; "sliding piston 92" - fig 12; "piston 101" - fig 13; similar structure for the other embodiments), the piston including:
a body ("piston unit 76" clearly has a body; same for the other piston embodiments) including a first end (either of the longitudinal ends of the piston), a second end (the other one of the two longitudinal ends), a circumferential wall (clearly shown but not individually numbered) and an extension axis (ibid), the body including a first material (inherent); and
a sealing surface (Two unnumbered but clearly shown bands surround 76 in fig 10 and contact the surrounding "cylindrical insert" in fig 10. "Peripheral flanges 91" in fig 11. Leftmost "peripheral flange 100" in fig 12. 105 & 106 in fig 13. 110 in fig 14) formed of a material extending around the circumferential wall (Figs 10 & 11; leftmost "peripheral flange 100" in fig 12; figs 13 & 14; the flange surfaces on each side of pin 111 in fig 14), the sealing surface being perpendicular to the extension axis (as defined above), the sealing surface including a second material (inherent); and
a housing (the surrounding bit body and/or the bushings of the individual embodiments, such as 77 in fig 10)  including a housing bore (bore in which the piston moves) and an inner surface (inherent to the bore), the piston being longitudinally movable in the housing bore along the extension axis (via the fluid pressure acting on the inner side; col 8:45-53. Similar for the other embodiments), the sealing surface forming a seal with the inner surface of the housing between the first end of the body and (Either directly with the surrounding bushing such as 77 in fig 10 or indirectly with the overall bit body. The examiner also notes that, as modified below, the teachings of Baily utilize "coatings in dynamic metal-to-metal seals [to] enhance or replace elastomers in reciprocating and/or rotating seal assemblies" - ¶ 238).
Barr does not expressly disclose that these flanges are formed of a second material harder than the first material, and are formed by laser cladding. The examiner notes that for apparatus claims, a recitation of "formed by laser cladding" is a product-by-process limitation (MPEP §2113) and is interpreted as imparting a distinctive limiting structural "fingerprint" on the resultant structure, per the second paragraph of §2113, subsection I.
Bailey discloses the use of laser cladding ("Such hardbanding may be deposited by weld overlay, thermal spraying or laser/electron beam cladding" - ¶s 266 & 296. "For the method of making low friction coatings of the present invention […] pulsed laser deposition [may be chosen]" - ¶ 294) to produce an outer wear surface (abstract) for a variety of wellbore tools (including "valves, pistons cylinders, and bearings" - ¶s 19 &144 - as well as drill bits - ¶ 267) that aids both in reducing friction for relatively moveable parts (title; ) as well as acts as a sealing surface (¶s 35, 48, 167, 168, 198, 214, 230). This coating is also explicitly contemp[lated for "reciprocating seal assemblies" which are "designed to maintain pressure isolation while two devices are displaced axially" (¶ 147) and as "coatings in dynamic metal-to-metal seals [to] enhance or replace elastomers in reciprocating and/or rotating seal assemblies" (¶ 238), which is commensurate with the piston of Barr (The piston 76 et al reciprocates but still isolates the fluid on either side of it). This surface is intentionally harder than the base material the cladding is deposited on (¶s 58, 198 & the entire concept of "hardfacing" / "hardbanding" - ¶s 10, 59, 60, 63).
Therefore it would have been obvious to form the flanges taught by Barr by of a harder material as taught by Bailey. These surfaces can be used to enhance or replace elastomers in dynamic seals (¶ 238) which the piston of Barr have (clearly shown in the detailed figures of the piston). This better protects downhole elements from wear due to friction, corrosion, erosion, and deposits resulting from sliding or rotating surface to surface contact (¶ 54).

Claim 12: Barr does not expressly disclose the sealing surface extends the entire axial length of the body. However Baily discloses that the "hardfacing may be applied generously to the surface of steel device, including not only areas subject to wear, but also those areas that may be subject to balling and require coating durability" (¶ 198) and that "it may be advantageous to coat the entire surface area of [a] device" (¶ 207).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to coat the entire surface of the piston with the laser cladding taught by Baily. Beyond the above teachings suggesting such an arrangement, all surfaces of the piston are potentially in danger of wear during use. The cladding better protects downhole elements from wear due to friction, corrosion, erosion, and deposits resulting from sliding or rotating surface to surface contact (¶ 54).

Claim 13: The piston of claim 10, wherein the sealing surface is a first sealing surface and further comprising a second sealing surface offset from the first sealing surface (the flanges shown in fig 10 and the other embodiments described above. The examiner also notes figure 14 which teaches sliding contact surfaces for piston 108 on each side of pin 111 and how "coatings in dynamic metal-to-metal seals [to] enhance or replace elastomers in reciprocating and/or rotating seal assemblies" - ¶ 238 of Baily).

Claim 14: The piston of claim 13, the body (drawn to figure 14 for the purpose of this claim, as discussed for claim 10 & 13 above) including a piston bore transverse to an extension axis of the body ("transverse slot 112" - fig 14), the second sealing surface being located between the piston bore and the second end (as modified above, the outer surface of piston 108 that contacts the 109 are sealing surfaces, and such a surface is on each side of pin 111).

Claim 15: The piston of claim 13, the housing including a pin extending at least partially into the piston bore (111, fig 14 of Barr).

Independent claim 16: Barr discloses a method for manufacturing a piston, comprising:
preparing a piston ("piston unit 76" - fig 10; "sliding piston 83" - fig 11; "sliding piston 92" - fig 12; "piston 101" - fig 13; similar structure for the other embodiments), the piston including a first end (either of the longitudinal ends of the piston), the piston being formed from a first material (inherent).
While Barr discloses a sealing surface on the piston (as discussed for the other claims above), Barr does not disclose the remaining limitations of the claim.
Baily discloses a method of applying a sealing surface (¶s 35, 48, 167, 168, 198, 214, 230) onto a first material (base or substrate) using laser cladding ("Such hardbanding may be deposited by weld overlay, thermal spraying or laser/electron beam cladding" - ¶s 266 & 296. "For the method of making low friction coatings of the present invention […] pulsed laser deposition [may be chosen]" - ¶ 294), the sealing surface including a second material harder than the first material (¶s 58, 198 & the entire concept of "hardfacing" / "hardbanding" - ¶s 10, 59, 60, 63); and finishing the sealing surface to a sealing surface diameter (¶s 283, 329, 370).

Claim 17: The method of claim 16, wherein finishing the sealing surface includes finishing the sealing surface diameter to within 0.02 mm (¶s 283, 329, 370).

Claim 18: The method of claim 16, further comprising applying a wear surface to the first end of the piston via laser cladding ("Such hardbanding may be deposited by weld overlay, thermal spraying or laser/electron beam cladding" - ¶s 266 & 296. "For the method of making low friction coatings of the present invention […] pulsed laser deposition [may be chosen]" - ¶ 294).

Claim 20: The method of claim 16, wherein applying the sealing surface includes applying a plurality of layers of the second material to the piston (at least two layers for the two flanges shown in fig 10 of Barr. Can also be drawn to the layering taught by Baily in figs 22, 26, 27, etc).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 5,553,678 (Barr) & US 2015/0132539 (Bailey), in further view of US 5,819,862 (Matthias).
Claim 2: Barr discloses all the limitations of the parent claim, but does not expressly disclose what the piston is constructed from. However Matthias discloses a drill bit (fig 1) with a gauge piston (figs 3-17) with a body formed of an infiltrated tungsten carbide matrix ("The body of material may comprise an infiltrated, sintered, or cemented powdered material formed by a powder metallurgy process. For example, it may comprise cemented tungsten carbide or solid infiltrated matrix material" - col 3:14-18). Baily teaches the "second material" on the body of the piston which is harder than the first material of the piston (as described for claim 1 above). Baily also teaches that both the first and second material may be tungsten carbide (¶s 266 & 296) but the second harder material being a different form of tungsten carbide (¶ 275; the alternative options for the coating material - ¶s 58-60, 198 - and the various intra-layers of the coating).
Therefore it would have been obvious to one of ordinary skill in the art to construct the piston taught by Barr out of tungsten carbide as taught by Matthias. First, Barr does 

Claim 3: The piston of claim 2, wherein the infiltrated tungsten carbide matrix comprises a plurality of tungsten carbide particles (col 3:14-18) and the second material is bonded to the plurality of tungsten carbide particles (inherent to the process of Baily, either directly or indirectly; ¶ 197).

Claim 4: The piston of claim 2, wherein the second material is different from the first material in at least one of chemical composition (¶ 266), particle size, particle hardness, particle density, particle shape, or particle size ratio. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 5,553,678 (Barr) & US 2015/0132539 (Bailey), in further view of US 2010/0307838 (Stevens).
Claim 11: Barr does not expressly disclose what the inner surface of the bore (as defined for claim 10 above) is formed of. However Stevens discloses forming a bit body out of sintered tungsten carbide (¶s 31, 41). Therefore it would have been obvious to one (¶ 41).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 5,553,678 (Barr) & US 2015/0132539 (Bailey), in further view of US 4,690,229 (Raney).
Claim 19: The combination discloses all the limitations of the parent claim, and Baily further discloses that the base substrate body which is to be coated is ground to a prepared diameter (¶s 58 & 62) that is subsequently coated to a larger diameter with the cladding (i.e. the "prepared diameter being less than the sealing surface diameter". Inherent to the coating be added to the body substrate. Also implicit in the flanges having a larger diameter than the piston body as taught by Barr).
The combination does not disclose that the piston is formed in a mold. However Raney discloses that the use of a mold is a conventional method for manufacturing drill bits and their internal components, including radially movable gauge pistons (col 8:33-36). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form the piston taught by Barr in a mold as taught by Raney. This is a conventional and well understood manufacturing technique, and is taught as such by Raney (ibid).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676